Opinion and Order:
Petitioners in these two matters seek to relinquish their parental rights and obligations to their two children, a girl age five years and a boy age 3 years, to enable the children's adoption by their maternal grandfather. The court heard the petitions on June 30, 1995.
The natural father has undertaken theological education and will shortly be continuing his studies stateside. He does not presently have any income. The natural mother has been teaching, but plans to accompany her husband abroad.
*178The grandfather is a retired doctor. His natural children by a former marriage are adults living in their own homes. He is financially stable and has essentially provided for these two children most of their young lives. He and the children are bonded, but the children know their natural parents.
The grandfather is clearly able to support the children better than the natural parents at this time. The present living arrangements in this family are suitable. However, it is not in the children's best interests, the paramount issue, to divest the natural parents of their parental rights and obligations for, in essence, immediate financial pressures. In the long-term, the innate family unit will likely resume, whether that reunion occurs when the natural father is ordained or the grandfather passes on. The parents and grandfather appear to recognize this probable course of events.
The grandfather expressed concern for the children's medical, educational and perhaps other needs while the parents are overseas. However, he and the parents can make arrangements better suited than legal adoptions to take care of these matters.
For these reasons, the petitions are denied.
It is so ordered.